                 Case
              Case    19-3595, Document
                   1:19-cv-07777-GBD    129, 01/08/2020,
                                        130,
                                     Document            2746372,
                                                         2746383,
                                                 132 Filed 01/08/20Page1
                                                                     Pageof12of 2



                                                                               S.D.N.Y. – N.Y.C.
                                                                          19-cv-7993; 19-cv-7777
                                                                                       Daniels, J.


                             United States Court of Appeals
                                                  FOR THE
                                          SECOND CIRCUIT
                                          _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 8th day of January, two thousand twenty.

      Present:
                    Amalya L. Kearse,
                    Guido Calabresi,
                    Susan L. Carney,                                                       Jan 08 2020
                          Circuit Judges.

      State of New York, City of New York, State of Connecticut,
      State of Vermont,

                                  Plaintiffs - Appellees,

                    v.                                                  No. 19-3591

      United States Department of Homeland Security, Secretary
      Kevin K. McAleenan, in his official capacity as Acting
      Secretary of the United States Department of Homeland Security,
      United States Citizenship and Immigration Services, Director
      Kenneth T. Cuccinelli II, in his official capacity as Acting
      Director of United States Citizenship and Immigration Service,
      United States of America,

                                  Defendants - Appellants.


      Make the Road New York, African Services Committee,
      Asian American Federation, Catholic Charities Community
      Services, (Archdiocese of New York), Catholic Legal
      Immigration Network, Inc.,

                                  Plaintiffs - Appellees,

             v.                                                         No. 19-3595



CERTIFIED COPY ISSUED ON 1/8/2020
           Case
        Case    19-3595, Document
             1:19-cv-07777-GBD    129, 01/08/2020,
                                  130,
                               Document            2746372,
                                                   2746383,
                                           132 Filed 01/08/20Page2
                                                               Pageof22of 2




Kenneth T. Cuccinelli, in his official capacity as Acting
Director of United States Citizenship and Immigration
Services, United States Citizenship and Immigration Services,
Kevin K. McAleenan, in his official capacity as Acting
Secretary of Homeland Security, United States Department of
Homeland Security,

                            Defendants - Appellants.


In these related cases, Appellants move for stays pending their appeals of the district court’s
preliminary injunctions. Upon due consideration, it is hereby ORDERED that Appellants’
motions are DENIED. See U.S. Sec. & Exch. Comm’n v. Citigroup Global Mkts. Inc., 673 F.3d
158, 162–63 (2d Cir. 2012) (explaining standard for stay pending appeal). The Court has set an
expedited briefing schedule on the merits of the government’s appeals, with the last brief due on
February 14. Oral argument will be scheduled promptly thereafter. As always, the merits panel
as soon as constituted has full authority to consider the scope of the existing injunction.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               2
